ORFINGER, J., concurring.
I agree with the majority opinion in its entirety. I write separately to address a more general problem that occurs all too often.
The Empire State Building took only one year and forty-five days to build. Empire State Building Fast Facts, CNN, http://www.cnn.com/2013/07/11/us/empire-statebuilding-fast-facts/index.html (last updated July 14, 2017). The United States landed astronauts on the moon just eight years after President John F. Kennedy announced that ambitious goal. The Decision to Go to the Moon: President John F. Kennedy's May 25, 1961 Speech before a Joint Session of Congress, NASA, http://history.nasa.gov/moondec.html (last updated Oct. 29, 2013). By contrast, this case, filed in the trial court in January 2004 and now more than thirteen years old, is still far from being fully resolved.
Litigants want a timely and fair resolution to their dispute. "Inordinate delay ... reflects badly on both the bench and bar. It is a contributing factor in the continuing decline of public respect for lawyers ... and judges ...." Ritter v. Dep't of Child. & Fam.Servs., 700 So.2d 804, 807 (Fla. 5th DCA 1997) (Harris, J., concurring). The bench and bar have a duty to manage their dockets and workloads to ensure that the people's business is conducted fairly, efficiently and expeditiously.
While there are cases that, because of their complexity, present problems that cause reasonable delays, the Florida Supreme Court has established eighteen months as a presumptively reasonable time to complete most civil matters. See Fla. R. Jud. Admin. 2.250(a)(1)(B). Based on the record before us, I cannot say why this case has taken so long to get to this point. I suspect both the crowded dockets of the court and the conflicting schedules of the attorneys may have contributed, but thirteen years is too long by any measure. Prolonged delay in this case cannot be justified either by the complexity of the case, the workload of the court, or the schedules of the attorneys. The parties deserve better.